 Case 2:20-cv-03129-SVW-GJS Document 34 Filed 05/11/20 Page 1 of 5 Page ID #:277

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                          May 11, 2020
 Case No.     2:20-cv-03129-SVW-GJS                                           Date
 Title        Columbia Pictures Industries, Inc. et al v. Alejandro Galindo, et al




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                  Paul M. Cruz                                                  N/A
                  Deputy Clerk                                       Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                         N/A                                                        N/A
 Proceedings:            IN CHAMBERS ORDER GRANTING PRELIMINARY INJUNCTION [12]

        Columbia Pictures Industries, Inc., Amazon Content Services, LLC, Disney Enterprises, Inc.,
Paramount Pictures Corporation, Warner Bros. Entertainment, Inc., Universal Studios Productions
LLLP, Universal Television LLC, and Universal Content Productions LLC (together “Plaintiffs”) bring
this motion for a preliminary injunction against Alejandro Galindo (“Defendant”) to enjoin the operation
of a digital streaming service, NitroIPTV.com (“Nitro TV”), under Defendant’s control. Defendant has
filed a notice of non-opposition to the preliminary injunction, dkt. 28, although he has not ceased
operating the allegedly infringing Nitro TV. Dkt. 30.

    I.      Motion for Preliminary Injunction
    A preliminary injunction is “an extraordinary remedy that may only be awarded upon a clear
showing the plaintiff is entitled to such relief.” Winter v. NRDC, 555 U.S. 7, 22 (2008) (“Winter”).
Under Winter, a plaintiff “must establish that (1) they are likely to succeed on the merits; (2) they are
likely to suffer irreparable harm in the absence of preliminary relief; (3) the balance of equities tips in
their favor; and (4) a preliminary injunction is in the public interest.” Sierra Forest Legacy v. Rey, 577
F.3d 1015, 1021 (9th Cir. 2009) (applying Winter, 555 U.S. at 29) (“Winter factors”).
    In considering the preliminary injunction, the district court is not strictly bound by the rules of
evidence, as the “preliminary injunction is customarily granted on the basis of procedures that are less
formal and evidence that is less complete than in a trial on the merits.” Univ. of Texas v. Camenisch, 451
U.S. 390, 395 (1981). Because of the extraordinary nature of injunctive relief, including the potential for
irreparable injury if not granted, a district court may consider evidence outside the normal rules of
evidence, including: hearsay, exhibits, declarations, and pleadings. Johnson v. Couturier, 572 F.3d 1067,




                                                                                                   :
                                                             Initials of Preparer               PMC

                                          CIVIL MINUTES - GENERAL                                        Page 1 of 5
 Case 2:20-cv-03129-SVW-GJS Document 34 Filed 05/11/20 Page 2 of 5 Page ID #:278

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      May 11, 2020
 Case No.    2:20-cv-03129-SVW-GJS                                            Date
 Title       Columbia Pictures Industries, Inc. et al v. Alejandro Galindo, et al


1083 (9th Cir. 2009). Without opposition, for the purposes of this motion, the Court accepts the
Plaintiffs’ factual assertions as true.

    II.     Copyright Infringement
    Plaintiffs seek a preliminary injunction because Defendant is allegedly infringing their copyrights by
operating Nitro TV, “an unauthorized online streaming service engaged in mass-scale copyright
infringement on an ongoing basis.” Dkt. 12 at 1. According to Plaintiffs, “Nitro TV feature[s] many of
the world’s most popular television programs and motion pictures such as The Office, Spider-Man:
Homecoming, Frozen 2, Star Trek Beyond, Homecoming, and Joker, including works whose copyrights
Plaintiffs own or exclusively control (“Copyrighted Works”) and which are being streamed without their
authority.” Id. Plaintiffs also claim, “Defendant has expanded the scope of the Nitro TV unlawful
commercial enterprise by creating and growing a network of resellers who market and promote Nitro
TV to attract new subscribers to the illegal service.” Id. at 6.

    Plaintiffs seek a preliminary injunction “to prevent or restrain infringement of a copyright.” 17
U.S.C. § 502(a). “A party can obtain a preliminary injunction by showing that (1) it is ‘likely to succeed
on the merits,’ (2) it is ‘likely to suffer irreparable harm in the absence of preliminary relief,’ (3) ‘the
balance of equities tips in [its] favor,’ and (4) ‘an injunction is in the public interest.’ ” Disney
Enterprises, Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017) (“VidAngel”) (quoting Winter, 555
U.S. at 20). Based on the discussion provided below, the Court determines a preliminary injunction is
necessary to protect Plaintiffs’ rights under federal copyright law.

                    a. Likelihood of Success of the Merits
        The Ninth Circuit considers the “likelihood of success on the merits” as “the most important
Winter factor; if a movant fails to meet this threshold inquiry, the court need not consider the other
factors.” VidAngel, Inc., 869 F.3d at 856 (internal quotation marks omitted). However, even if likelihood
of success is not established, “[a] preliminary injunction may also be appropriate if a movant raises
‘serious questions going to the merits’ and the ‘balance of hardships . . . tips sharply towards’ it, as long
as the second and third Winter factors are satisfied.” Id. (quoting All. for the Wild Rockies v. Cottrell,
632 F.3d 1127, 1134–35 (9th Cir. 2011)).

   Plaintiffs allege Defendant has directly and secondarily infringed two of their exclusive rights under
17 U.S.C. § 106: the right of reproduction and right of public performance. Dkt. 12 at 7–8. “Plaintiffs
must satisfy two requirements to present a prima facie case of direct infringement: (1) they must show
ownership of the allegedly infringed material and (2) they must demonstrate that the alleged infringers




                                                                                                 :
                                                             Initials of Preparer            PMC

                                          CIVIL MINUTES - GENERAL                                    Page 2 of 5
 Case 2:20-cv-03129-SVW-GJS Document 34 Filed 05/11/20 Page 3 of 5 Page ID #:279

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
                                                                                        May 11, 2020
 Case No.      2:20-cv-03129-SVW-GJS                                            Date
 Title         Columbia Pictures Industries, Inc. et al v. Alejandro Galindo, et al


violate at least one exclusive right granted to copyright holders under 17 U.S.C. § 106.” A&M Records,
Inc. v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir. 2001). Plaintiffs have provided undisputed
certificates of registration from the United States Copyright Office, which presumptively establish the
validity of the copyrights in question. Dkt. 1-1, Exh. A. Without contest, the Court accepts these
certificates as proof of ownership. 17 U.S.C. § 410(c).

        As copyright holders, Plaintiffs have the exclusive right to publicly perform the Copyrighted
Works. 17 U.S.C. § 106(4). The internet streaming of full copyrighted works without authorization
constitutes a violation of this exclusive right. See Am. Broad. Companies, Inc. v. Aereo, Inc., 573 U.S.
431, 431 (2014). By streaming the Copyrighted Works on Nitro TV without authorization, Defendant
likely violates this exclusive right. See VidAngel, Inc., 869 F.3d at 867. Further, digitally reproducing the
Copyrighted Works on Nitro TV violates Plaintiffs’ reproduction right. 17 U.S.C. § 106(1); see MAI Sys.
Corp. v. Peak Computer, Inc., 991 F.2d 511, 518 (9th Cir. 1993). Accordingly, Plaintiffs are likely to be
successful on their copyright claims. Because Plaintiffs have successfully established a likelihood of
success on their direct infringement claims, the Court does not reach Plaintiffs’ secondary infringement
claims.

             b. Likelihood of Irreparable Harm
        Although the Court has already concluded Plaintiffs are likely to be successful on their copyright
claims, the Court must still analyze the remaining Winter factor to determine if a preliminary injunction
is appropriate. “Even where a plaintiff has demonstrated a likelihood of success on the merits . . . it
‘must also demonstrate that he is likely to suffer irreparable injury in the absence of a preliminary
injunction, and that the balance of equities and the public interest tip in his favor.’” Doe v. Harris, 772
F.3d 563, 582 (9th Cir. 2014). Plaintiffs have shown they are likely to be irreparably harmed by the
continued infringement of their copyrights. Due to the diffuse nature of streaming services, it will be
difficult for Plaintiffs to discern the full extent of Defendant’s copyright violations. Not only is
Defendant directly infringing Plaintiffs’ copyrights, creating a financial loss to Plaintiffs, but Plaintiffs
have provided evidence that the unlawfully distributed Copyrighted Works may undermine the value of
Plaintiffs’ legitimate licenses. Warner Bros. Entm't Inc. v. WTV Sys., Inc., 824 F. Supp. 2d 1003, 1012
(C.D. Cal. 2011). This could also lead to unquantifiable customer confusion and an overall diminution
of value of the Copyrighted Works. Id. (citing Metro–Goldwyn–Mayer Studios Inc. v. Grokster, 545
U.S. 913, 929 (2005)).

             c. Balance of the Equities
         In issuing a preliminary injunction, “the district court must balance the harms to both sides . . . .”




                                                                                                   :
                                                              Initials of Preparer              PMC

                                            CIVIL MINUTES - GENERAL                                    Page 3 of 5
 Case 2:20-cv-03129-SVW-GJS Document 34 Filed 05/11/20 Page 4 of 5 Page ID #:280

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                    May 11, 2020
 Case No.    2:20-cv-03129-SVW-GJS                                           Date
 Title       Columbia Pictures Industries, Inc. et al v. Alejandro Galindo, et al


VidAngel, Inc., 869 F.3d at 867. Plaintiffs have shown substantial harm may flow form the continued
infringement of their Copyrighted Works. Defendant has failed to demonstrate he will be harmed by an
injunction of Nitro TV. Defendant does not contest that he is infringing Plaintiffs’ copyrights, and “harm
caused by illegal conduct does not merit significant equitable protection.” VidAngel, 869 F.3d at 867.
The Court therefore finds the Defendant will suffer no injury by this injunction. The balance of the
equities tips strongly in Plaintiffs’ favor.

           d. Public Interest
       “Finally, the court must ‘pay particular regard for the public consequences in employing the
extraordinary remedy of injunction.’” VidAngel, Inc., 869 F.3d at 867 (citing Winter, 555 U.S. at 24).
The public has a significant interest in the lawful enforcement of United States copyright laws. See id. at
866–68; see also Eldred v. Ashcroft, 537 U.S. 186, 212 n.18 (2002). Conversely, Defendant’s alleged
copyright infringement does not offer any lawful benefit to the public. Defendant has offered no lawful
personal interest for the Court to consider. Thus, the public interest is best served by an injunction of
Nitro TV.

   III.     Conclusion

        All four Winter factors favor the Plaintiffs. Based on the analysis above, the Court concludes
Plaintiffs have met their burden in demonstrating a need for a preliminary injunction, and Plaintiffs’
motion for preliminary injunction is GRANTED.

    IV.     Preliminary Injunction
    Accordingly, Defendant—and all individuals acting in concert or participation or in privity with
Defendant in connection with his infringing activities—ARE HEREBY PRELIMINARILY
RESTRAINED AND ENJOINED from, directly or secondarily, infringing any of Plaintiffs’
Copyrighted Works through any means including publicly performing, reproducing, or otherwise
infringing in any manner (including without limitation by materially contributing to or intentionally
inducing the infringement of) any right under17 U.S.C § 106 in any of Plaintiffs’ Copyrighted Works.

   IT IS FURTHER ORDERED that Namecheap, Inc. and Domain.com LLC, the respective domain
name registrars for the TekkHosting.com and NitroIPTV.com domain names (“Infringing Domain
Names”), are enjoined from allowing the Infringing Domain Names to be modified, sold, transferred to
another owner, or deleted. Such entities are further ordered to disable access to the Infringing Domain
Names. As part of accomplishing this, these entities shall take the following steps:




                                                                                               :
                                                            Initials of Preparer            PMC

                                          CIVIL MINUTES - GENERAL                                  Page 4 of 5
 Case 2:20-cv-03129-SVW-GJS Document 34 Filed 05/11/20 Page 5 of 5 Page ID #:281

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
                                                                                    May 11, 2020
 Case No.    2:20-cv-03129-SVW-GJS                                          Date
 Title       Columbia Pictures Industries, Inc. et al v. Alejandro Galindo, et al



    1. Maintain unchanged the WHOIS or similar contact and identifying information as of the time of
receipt of this Order and maintain the Infringing Domain Names with the current registrar;
    2. Immediately make the Infringing Domain Names inaccessible to everyone except Defendant and
his counsel, Plaintiffs and their counsel, or any other person the Court may deem necessary;
    3. Do not transfer, or allow any other third-party to transfer, the Infringing Domain Names. Do not
make, or allow any other third-party to make, any further modification of any aspect of the domain
registration records of the Infringing Domain Names at the registrar or by other means; and
    4. Preserve all evidence that may be used to identify the entities using the Infringing Domain Names.


         IT IS SO ORDERED.




                                                                                             :
                                                           Initials of Preparer           PMC

                                         CIVIL MINUTES - GENERAL                                   Page 5 of 5
